DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The formal drawings filed on 07/29/2020 are acceptable.
Priority
3. 	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). 
Information Disclosure Statement
4.	The Information Disclosure Statement(s) filed on 07/29/2020 and 12/30/2020 has been considered.
Election/Restrictions
5.	Applicant’s election of Invention I (claims 1-9) in the reply filed on 3/21/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
6.	This application is in condition for allowance except for the following formal matters: 
See below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Claim Objections
7.	Claims 1-9 are objected to because of the following informalities:  
	The recitation of claim 1 (claim 1, line 10) calling for, “… vias connected to the different metal layers …” lacks proper antecedent basis. 
	Since the recited metal structure of claim 1 requires a plurality of metal layers, the recitation (claim 1, line 14) calling for, “… wherein the lower metal layer and an n-th metal layer …”  should read “… wherein the lower metal layer and an n-th metal layer of the plurality of metal layers …”
Since the recited metal structure of claim 1 requires a plurality of metal layers, the recitation (claim 1, line 17) calling for, “… wherein the upper metal layer and an m-th metal layer …”  should read “… wherein the upper metal layer and an m-th metal layer of the plurality of metal layers …”
Appropriate correction is required.

Allowable Subject Matter
8.	The following is a statement of reasons for the indication of allowable subject matter:  A closely related art, the combined references of Sharma et al. and Li et al. to PG-Pub 2020/0235105 and USPAT 10,020,311 respectively, teach, inter alia, first and second transistors including source and drain nodes; a metal interconnect structure formed on the first and second transistors, wherein the metal interconnect structure comprises a plurality of metal layers, a plurality of interlayer dielectric layer and a plurality of via connected to the metal layer; and a capacitor disposed in the metal interconnect structure, wherein the capacitor comprises a lower metal coupled to the first source node and an upper metal coupled to the second source node. .


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893